RECEIVED
UNITED STATES DISTRICT COURT

 

MAY 15 2019 WESTERN DISTRICT OF LOUISIANA
TONY A. MOORE, CLERK ALEXANDRIA DIVISION
WESTERN DISTRICT OF LOUISIAN

ALEXANDRIA, LOUISIANA
SREAM INC, CIVIL ACTION NO. 1:17-CV-01199
Plaintiff
VERSUS JUDGE DRELL
8837 FLORIDA BLVC, L.L.C., MAGISTRATE JUDGE PEREZ-MONTES
Defendant

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Sream’s Complaint is DISMISSED WITHOUT
PREJUDICE pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

THUS ORDERED AND SIGNED in Chambers aLearneytouisiana, on this / of ~

day of May, 2019.

 
   

     

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
